DETAILED ACTION
This office action is being re-issued to correct an inadvertent typographical error in the previous office action.  For the rejection of claims 11-13, the Examiner used the publication date 20150205 as presented in the search database instead of the publication number US 20150039033 A1.  The rejections made in the previous office action are being maintained by the Examiner because Applicant has not addressed the rejections of the independent claims.  The notice of references and Information Disclosure Statement (IDS) attached to the previous office action are not included in this office action to avoid duplication. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9-10 and 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the recitation “size sufficient for visibility under fluoroscopy” renders the claim vague and indefinite because Applicant’s disclosure does not describe what constitutes a sufficient size.  For examination purposes, any hole that is capable of receiving a k-wire is considered to be of sufficient size to be visible under fluoroscopy.
In claim 9, the recitation “a recessed portion surrounding the at least one screw hole” renders the claim vague and indefinite because it is unclear how many screw holes the recessed portion surrounds.  Applicant’s disclosure shows only one recessed portion surrounding each screw hole.  This comment also applies to claim 18.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 20160324552).
Baker et al. disclose a bone plate 100 for compression of a bone fracture or an osteotomy including: a plate body shaped and configured for an anatomical location on the patient, the plate body having an upper surface, a lower, bone contacting surface, medial and lateral side surfaces connecting the upper and lower, bone contacting surfaces and at least one screw hole 102 extending through the plate body; and an access hole or visualization opening 160 extending between the upper surface and the lower, bone contacting surface, the access hole having an inner surface shaped to indicate the anatomical location on the patient (Fig. 3 and paras [0035]-[0041]).
Regarding claim 5, the bone plate of claim 1, wherein the access hole or window can also provide access to underlying bone or tissue since it is unobstructed (Fig. 3 and para [0041]).
Regarding claim 6, the window 160 is capable of receiving a k-wire is considered to be large enough to be visible under fluoroscopy.
Regarding claim 7, bone plate 100 has a wider or distal portion and access hole 160 extends through the wider or distal portion (Fig. 3).
Regarding claim 8, bone plate 100 is shaped and configured for treating a distal radius fracture (Fig. 3 and para [0035]).

Claim(s) 1, 5-10 and 18-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rutledge et al. (US 20180049788).
Rutledge et al. disclose a bone plate 100 for compression of a bone fracture or an osteotomy including: a plate body 110 shaped and configured for an anatomical location on the patient, the plate body having an upper surface, a lower, bone contacting surface, medial and lateral side surfaces connecting the upper and lower, bone contacting surfaces and at least one screw hole 120A, 120D extending through the plate body; and a window or access hole 126 extending between the upper surface and the lower, bone contacting surface, the access hole having an inner surface shaped to indicate the anatomical location on the patient (Figs. 1A-1J, paras [0036]-[0040]).
Regarding claims 5 and 26, the bone plate of claim 1, wherein the access hole or window can also provide access to underlying bone or tissue since it is unobstructed (Fig. 3 and para [0051]).
Regarding claim 6, window 126 is capable of receiving a k-wire is considered to be large enough to be visible under fluoroscopy.
Regarding claims 7 and 23, bone plate 110 has a wider or distal portion and access hole 160 extends through the wider or distal portion (Fig. 1D and para [0044]).
Regarding claims 8 and 24, bone plate 110 is shaped and configured for treating a distal radius fracture (Fig.1D and para [0036]).
Regarding claims 9 and 18, bone plate 110 has a plurality of fixed angle holes and polyaxial holes wherein the different types of hole are aimed at different joint regions (paras [008], [0045]-[0049]).  As shown in Fig. 2, the upper surface of bone plate 110 has an outer dimension that is smaller than the outer surface of the head and the upper surface of the plate body defines a recessed portion surrounding the screw hole, the recessed portion having an inner surface defining an opening in the upper surface of the bone plate body, the opening being larger than the outer surface of the head of the bone screw.
Regarding claim 10 and 19, the inner surface of the recessed portion has a substantially oval shape (e.g. Fig. 2 and para [0056]).
Regarding claims 20-22, plate 110 has openings that are suitably shaped to receive locking fasteners 30 or non-locking fasteners 20.  The geometry of the hole is picked depending on whether fixed angle or variable angle locking screws or polyaxial non-locking screws are used (paras [0054]-[0083]).
Regarding claim 25, the recessed portion and the at least one screw hole (for e.g. 120D) reside in an elongate proximal portion of plate 110 (Fig. 1D and paras [0054]-[0083]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20160324552) in view of O’Driscoll et al. (US 20040116930).
Baker et al. disclose all elements of the claimed invention except for sets of bone plates with a plate for a right side of a patient and a plate for a left side of a patient. 
O’Driscoll et al. disclose providing plates for different regions of a patient’s body (left/right) for providing a ready fit to their intended targets (para [0056]-[0061]). 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing different plates for different regions of a patient’s body, as taught by O’Driscoll et al., to the Baker et al. kit would have yielded predictable results, i.e., providing easy access to plates that provide a ready fit to their intended targets. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20160324552) in view of Guo (US 10251687).
Baker et al. disclose providing the visualization opening 160 in any shape (“other shapes and configurations of the visualization window 160 are also contemplated including, for example, a rectangular shape, an oval shape, a diamond shape, or other suitable shapes that provide direct visualization of the underlying bone (para [0041]). 
Guo discloses providing windows in the shape of an alphabet letter to assist in observing and reducing a fracture (col. 12, lines 58-67 and col. 13, lines 1-7).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing access holes or windows or openings in the shape of an alphabet letter, as taught by Guo, to the Baker et al. kit would have yielded predictable results, i.e., providing ease of observation and reduction of a fracture.  Further, it would have been obvious to have picked any letter of the alphabet since this amounts to choosing from a finite number (i.e. 26) predictable solutions (i.e. letters of the alphabet).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20160324552) and O’Driscoll et al. (US 20040116930) in view of Guo (US 10251687).
The combination of Baker et al. and O’Driscoll et al. disclose providing the visualization opening 160 in any shape (“other shapes and configurations of the visualization window 160 are also contemplated including, for example, a rectangular shape, an oval shape, a diamond shape or other suitable shapes that provide direct visualization of the underlying bone (para [0041]). 
Guo discloses providing windows in the shape of an alphabet letter to assist in observing and reducing a fracture (col. 12, lines 58-67 and col. 13, lines 1-7).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing access holes or windows or openings in the shape of an alphabet letter, as taught by Guo, to the kit of the combination of Baker et al. and O’Driscoll et al. would have yielded predictable results, i.e., providing ease of observation and reduction of a fracture.  Further, it would have been obvious to have picked any letter of the alphabet since this amounts to choosing from a finite number (i.e. 26) predictable solutions (i.e. letters of the alphabet).

Claims 2, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (US 20180049788) in view of O’Driscoll et al. (US 20040116930).
Rutledge et al. disclose all elements of the claimed invention except for sets of bone plates with a plate for a right side of a patient and a plate for a left side of a patient. 
O’Driscoll et al. disclose providing plates for different regions of a patient’s body (left/right) for providing a ready fit to their intended targets (para [0056]-[0061]). 
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing different plates for different regions of a patient’s body, as taught by O’Driscoll et al., to the Rutledge et al. kit would have yielded predictable results, i.e., providing easy access to plates that provide a ready fit to their intended targets. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (US 20180049788) in view of Guo (US 10251687).
Rutledge et al. disclose window 126 “may be of any suitable shape, size and dimension” (para [0051]). 
Guo discloses providing windows in the shape of an alphabet letter to assist in observing and reducing a fracture (col. 12, lines 58-67 and col. 13, lines 1-7).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing access holes or windows or openings in the shape of an alphabet letter, as taught by Guo, to the Rutledge et al. kit would have yielded predictable results, i.e., providing ease of observation and reduction of a fracture.  Further, it would have been obvious to have picked any letter of the alphabet since this amounts to choosing from a finite number (i.e. 26) predictable solutions (i.e. letters of the alphabet).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (US 20180049788) in view of Biedermann et al. (US 20150039033 A1).
Rutledge et al. disclose the screw hole to have a multitude of shapes depending on the type of fastener used – locking or non-locking and whether the hole receives a fixed or variable angle fastener. 
Rutledge et al. disclose all elements of the claimed invention except for a tear drop-shaped opening. 
It is well known to provide openings or cavities in implants with different cross-sectional shapes, for e.g. oval-shaped, substantially circular, tear-drop shaped etc., as evidenced by Biedermann et al. 
It would have been obvious to have picked a shape for an opening in a bone plate that is well-known in the art for receiving a screw to fasten the plate to underlying bone since this amounts to choosing from a finite number of predictable solutions for the purpose of varying the angle at which the fastener is received in the plate hole. 

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge et al. (US 20180049788) and O’Driscoll et al. (US 20040116930) in view of Guo (US 10251687).
The combination of Rutledge et al. and O’Driscoll et al. disclose providing the window 126 of any suitable shape, size and dimension.
Guo discloses providing windows in the shape of an alphabet letter to assist in observing and reducing a fracture (col. 12, lines 58-67 and col. 13, lines 1-7).
It would have been recognized by one of ordinary skill in the art that applying the known technique of providing access holes or windows or openings in the shape of an alphabet letter, as taught by Guo, to the kit of the combination of Rutledge et al. and O’Driscoll et al. would have yielded predictable results, i.e., providing ease of observation and reduction of a fracture.  Further, it would have been obvious to have picked any letter of the alphabet since this amounts to choosing from a finite number (i.e. 26) predictable solutions (i.e. letters of the alphabet).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 3, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775